Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In a telephonic interview with James McDaniel on May 31, 2022, it was noted that the correction to the drawings specified in the Notice of Allowability mailed on May 31, 2022, had already been made in the drawings filed on March 14, 2022. No further correction to the drawings is required.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James McDaniel on May 20, 2022.
The application has been amended as follows: 

In claim 1, line 4, after “pole”, insert --and an end cap is operatively connected to the opening at the first end of the pole--
In claim 1, line 12, replace “extends a distance” with --and the first end of the pole extend--
In claim 1, line 13, after “forth”, insert --on the end cap--
In claim 1, line 14, replace “the first end of the pole” with --the end cap--
In claim 1, line 14, replace “first side” with --bottom side--
Cancel claim 2.
In claim 3, lines 2-3, replace “a ball” with --the first ball--
In claim 6, line 4, replace “on the inside of the first end” with --in the opening at the first end--
In claim 6, line 9, after “a threaded extension having”, insert --the end cap located on a first end of the threaded extension and--
In claim 6, line 11, replace “on the inside of” with --in the opening at--
In claim 6, line 12, replace “retain the threaded extension on” with --operatively connect the end cap to the opening at--
In claim 6, line 14, replace “on the inside of” with --in the opening at--
In claim 6, line 15, replace “first side” with --bottom side--
In claim 6, line 16, replace “an end cap located on a first end of the threaded extension” with --the end cap--
In claim 8, lines 11-13, delete “, and the foot mount extends a distance below the counter weight plate to allow the sport shooting target practice device to move back and forth”
In claim 8, line 14, after “mount,”, insert --wherein the foot mount extends below the counter weight plate to allow the sport shooting target practice device to move back and forth on the foot--
In claim 8, line 15, replace “first side” with --bottom side--
In claim 12, line 3, replace “a ball” with --the first ball--
In claim 14, line 4, after “pole”, insert --and an end cap is operatively connected to the opening at the first end of the pole--
In claim 14, line 6, after “counter weight”, insert --plate--
In claim 14, line 12, replace “extends a distance” with --and the first end of the pole extend--
In claim 14, line 13, after “forth”, insert --on the end cap--
In claim 14, line 14, replace “the first end of the pole” with --the end cap--
In claim 14, line 14, replace “first side” with --bottom side--
Cancel claim 15.
In claim 16, line 2, replace “a ball” with --the first ball--
In claim 19, line 4, replace “on the inside of the first end” with --in the opening at the first end--
In claim 19, line 9, after “a threaded extension having”, insert --the end cap located on a first end of the threaded extension and--
In claim 19, line 11, replace “on the inside of” with --in the opening at--
In claim 19, line 12, replace “retain the threaded extension on” with --operatively connect the end cap to the opening at--
In claim 19, line 14, replace “on the inside of” with --in the opening at--
In claim 19, line 15, replace “first side” with --bottom side--
In claim 19, line 16, replace “an end cap located on a first end of the threaded extension” with --the end cap--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As discussed in the prior Office action, mailed February 15, 2022, the closest prior art is Ferretti (US Patent No. 3,039,770). With respect to independent claims 1 and 14, Ferretti does not teach an end cap operatively connected to the opening at the first end of the pole, with the collar and the first end of the pole extending below the counter weight plate to allow the device to move back and forth on the end cap, and with a distance between the end cap and the bottom side of the counter weight plate being adjustable by an interaction between the collar and the first end of the pole to adjust an amount of back and forth movement of the device. With respect to independent claim 8, Ferretti does not teach a foot rotatably connected to a second end of a foot mount, with the foot mount extending below the counter weight plate to allow the device to move back and forth on the foot, and with a distance between the bottom side of the counter weight plate and the foot being adjustable by an interaction between the foot and the second end of the foot mount to adjust an amount of back and forth movement of the device. 
Tuthill (US Patent No. 5,092,586, previously cited but not relied upon) discloses an exercising device (Figs. 1-2 and 4) for improving a user’s balancing skills that has some structural similarities to the claimed device, including a pole/rod (12), a plate/disk (10), a collar/hub (16), and an end cap or foot (24), wherein a distance between the end cap/foot (24) and a bottom side of the plate/disk (10) is adjustable to adjust an amount of back and forth movement of the device (col. 3, line 65-col. 4, line 21). Tuthill’s device lacks openings at first and second ends of the pole, a plurality of openings in the counter weight plate, a first ball located on the second end of the pole, and a second ball for knocking the first ball off of the pole, as recited in independent claims 1, 8, and 14. 
The examiner finds no evidence in the prior art to suggest that it would have been obvious to combine the features of Ferretti’s pitching tee and Tuthill’s balancing exercise device in the manner claimed. In the examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to modify Ferretti to include the features disclosed by Tuthill, because Ferretti’s pitching tee is not intended to move back and forth, and there would have been no motivation for one of ordinary skill in the art (absent impermissible hindsight) to modify Ferretti’s pitching tee to include the structural features of Tuthill’s balancing exercise device that would allow the device to move back and forth on the end cap or foot. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Tuthill to include a first ball located on the second end of the pole and a second ball for knocking the first ball off of the pole, because Tuthill’s device is an exercising device for improving balance and is not intended for use with balls, and there would have been no motivation for one of ordinary skill in the art (absent impermissible hindsight) to modify Tuthill’s balancing exercise device to include a first ball located on the second end of the pole and a second ball for knocking the first ball off of the pole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 31, 2022/